Per Curiam.  The record in case CR-86-330 from Sebastian Circuit Court was untimely tendered because an order for an extension of time to file the record was obtained late. The attorney for appellant, James R. Marschewski, admits responsibility. This admission by defense counsel constitutes good cause for granting the motion. Per Curiam Order of February 5,1979, 265 Ark. 964. Accordingly, the motion for rule on the clerk is granted. A copy of this order will be sent to the Committee on Professional Conduct.